Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-90 have been cancelled.
	Claims 91-122 are pending.
	Claims 114-122 are withdrawn.
	Claims 91-113 are under examination. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 2/14/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 91-113 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 91 recites: “wherein the dosage form is bioequivalent to a commercial extended-release morphine sulfate product containing an equimolar amount of morphine sulfate as tested in a comparative clinical study.” While the term “bioequivalence” is taught in [0228], it is unclear which commercial morphine sulfate product in terms of all the components which constitute the product and amounts of each component is intended by Applicant. This is especially problematic because of future yet to be commercialized products that the claim would cover. The specification teaches MS Contin® [0007-0013, 0229] and the components in Table VIII [0293, 0426]. However, Table VIII lists 5 different morphine sulfate formulations and limitations from the specification are not imported into the claims. See MPEP 2111: “…the impermissible importation of subject matter from the specification into the claim; and: MPEP 2111.01(II): IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” Therefore, since it is unclear against which commercial product is intended by Applicant, then the claim is indefinite. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. In the interest of compact prosecution, the wherein clause will be considered but not be given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 91-113 are rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. (US 20130259940) and Wright et al. (US 20130261144) and Shojaee e t al. (AAPS PharmSciTech 2015;16(6):1281-1289) and Merrill et al. (US 5948787; reference #6 on IDS filed 8/16/19) and Swarbrick, J. (Encyclopedia of Pharmaceutical Technology 2013;6: page 3659) and FDA Consumer article ([online] retrieved on 2/22/22 from: https://www.fda.gov/drugs/resources-you-drugs/fda-ensures-equivalence-generic-drugs; 2002; 4 pages) as evidenced by Morphine sulfate ([online] retrieved on 9/3/21 from: https://www.sigmaaldrich.com/US/en/substance/morphinesulfate758836211150; 1 page).  

Applicant claims, for example:

    PNG
    media_image1.png
    718
    1501
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 91, 92, 94 and 113, McKenna et al. teach solid oral extended release pharmaceutical dosage form comprising an extended release matrix formulation comprising at least on polyethylene oxide having a MW of 1000000 (Claim 170; [0101-0102, 0243]), which is in between the instantly claimed about 900000 to about 2000000 MW, that can comprise morphine and pharmaceutically acceptable salts and hydrates [0128] which include the sulfate [0121] and is cured [0194-0198] at a temperature range of about 72° C to about 80° C [0209] which encompasses the instantly claimed range of from about 72-78° C and a curing time of about 30-90 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). With regard to instant claim 113, claim 113 is a product-by-process claim. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 91, McKenna et al. teach that: “The term "bioequivalent/bioequivalence" is defined for the purposes of the present invention to refer to a dosage form that provides geometric mean values of Cmax, AUCt, and
AUCinf for an active agent, wherein the 90% confidence intervals estimated for the ratio (test/reference) fall within the range of 80.00"/o to 125.00"/o. Preferably, the mean values Cmax, AUCt, and AUCinf fall within the range of 80.00% to 125.00% as determined in both the fed and the fasting states.” [0103]. McKenna et al. also teach 
	With regard to instant claim 95, McKenna et al. teach that the PEO having a MW of at least 1000000 is at least about 80% by weight [0247] which includes amounts greater than 80% such as about 92 to about 96% by weight or about 88 to about 93% by weight or about 84 to about 91 % or about 78 to about 86%, and teaches the polyethylene oxide content may be in the range of from about 65% (by wt) to about 75% (by wt) [0248] which overlaps the instant claimed about 60 to about 70% by weight. McKenna et al. also teach that the amount of active is more than about 5 wt% [0247] and can be from about 25% to about 35% [0248]. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 96, McKenna et al. teach using 5mg, 7.5mg, 10mg, 15mg, 20mg, 30mg, 40 mg, 45 mg, 60 mg, or 80 mg, 90 mg, 120 mg or 160 mg
oxycodone hydrochloride or equimolar amounts of any other pharmaceutically acceptable salt, derivative or form including but not limited to hydrates and solvates [0132]. 
	With regard to instant claims 97 and 98, McKenna et al. teach using magnesium stearate lubricant and colloidal silicon dioxide glidant [0249] with magnesium stearate in 1 wt% [0412]. 

With regard to instant claim 100, McKenna et al. teach a cracking force of at least 140 N (claims 192-193, 198, 199; [0316]) which includes values greater than 140 N such as the instantly claimed amounts. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 101, McKenna et al. teach a penetration depth to crack distance of at least 1.0 mm, at least 1.2 mm, at least 1.4 mm, or at least 1.6 mm, when subjected to an indentation test (claims 194-199; [0316]) which overlap the instantly claimed amounts. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 102 and 110, McKenna et al. teach that the tablets could not be crushed between two spoons [0936] and could not be crushed using a mortar and pestle [0935], thus no pieces and results in less than about 10% or less than about 5% of the resulting particles having a particle size of less than 1000 μm, and could only be broken into large pieces [0935]. Given that the breaking strength is greater than 438 N it stands to reason that the crush resistance is at least about 400 N if not at least about 500 N.
With regard to instant claims 103-107, given that the extended release dosage form of McKenna et al. has the same breaking strength, cracking force and crush In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
With regard to instant claim 108, McKenna et al. teach a dissolution rate of between 12.5 and 55% (by wt) active agent released after 1 hour, between 25 and 65% (by wt) active agent released after 2 hours, between 45 and 85% (by wt) active agent released after 4 hours and between 55 and 95% (by wt) active agent released after 6 hours, and optionally between 75 and 100% (by wt) active agent released after 8 hours when measured in a USP Apparatus 1 (basket) at 100 rpm in 900 ml simulated gastric fluid without enzymes (SGF) at 37° C [0329] which overlaps the instantly claimed values. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 109, McKenna et al. teach that the deviation is no more than about 15 points or 20 points when measured with 40% ethanol for 0.5, 0.75 or 1 hrs [0322].
In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
Regarding instant claim 91, the FDA teaches that the manufacturer must show the generic drug is "bioequivalent" to the brand-name drug (bottom of page 1 of 4; and bottom of page 3 through 4, What is Bioequivalence?).
With regard to instant claim 97, Wright et al. teach adding lubricants and glidants [0105] where the amount will depend upon the desired characteristic to be achieved [0116] and up to about 50% by weight of the formulation [0145], which means from 0 to about 50% by weight, and overlaps the instantly claimed ranges of a lubricant in an amount of about 0.1 to about 5% by weight of the extended release matrix formulation and/or a glidant in an amount of about 0.1 to about 2.5% by weight of the extended In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claim 98, Wright et al. teach magnesium stearate as the lubricant ([0159]; Tables 1, 2, 4, 5, 6, for example) and silicon dioxide [0049]. 
	With regard to instant claims 97 and 98, Swarbrick teaches that the most frequently used glidant is colloidal silicon dioxide, which has the added advantage of acting as a moisture scavenger, employed from 0.05-0.5% and magnesium stearate is by far the most frequently used lubricant (page 3659, Table 3).
	With regard to instant claims 91, 93 and 113, Shojaee et al. compared the differences in release profile and tablet hardness made with different polyethylene oxide particle size fraction (20-45, 45-90, 90-180 and 180-425 µm and consequently about 90% or more of the particles would pass through a 25 mesh (707 micron) sieve and the 20-45, 45-90, 90-180 particles size fractions would appear to meet the limitation of about 90% or more would pass through a 60 mesh (250 micron) sieve) and molecular weights (Polyox WSR 750 300,000 and Polyox WSR 303 7,000,000) (Abstract; Materials). Shojaee et al. report that the higher MW polyox resulted in a delayed release profile and that the larger polyox particles showed a faster release rate than matrices made from smaller particles (Abstract; Figure 1) and that the hardness of the tablets decreased with increasing particle size (Table II).
	With regard to instant claims 91-113, Merrill et al. teach that a pharmaceutically acceptable salt of morphine is the sulfate pentahydrate (column 1, line 62; column 2, lines 2-8, 19-23; column 7, line 42 and claim 1) for pharmaceutical formulations 
	 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and McKenna et al. is that McKenna et al. do not expressly teach morphine hemi(sulfate pentahydrate) in an amount of about 5, about 10, about 15, about 30, about 60, about 100 or about 200 mg in the solid oral extended release pharmaceutical dosage form comprising polyethylene oxide having an approximate molecular weight of from about 900,000 to about 2,000,000 or that the morphine sulfate dosage form is bioequivalent to a commercial product. This deficiency in McKenna et al. is cured by the teachings of Merrill et al. and the FDA.
2. The difference between the instant application and McKenna et al. is that McKenna et al. do not expressly teach wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 25 mesh (0. 707 mm; 707 microns) sieve or wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 60 mesh (0.250 mm; 250 microns) sieve.  This deficiency in McKenna et al. is cured by the teachings of Shojaee et al. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use morphine hemi(sulfate pentahydrate), as suggested by Merrill et al., in an amount of about 5, about 10, about 15, about 30, about 60, about 100 or about 200 mg in the solid oral extended release pharmaceutical dosage form comprising polyethylene oxide having an approximate molecular weight of from about 900,000 to about 2,000,000 of McKenna et al., and compare the morphine sulfate dosage form is bioequivalent to a commercial extended-release morphine sulfate containing an equimolar amount of morphine sulfate in a comparative clinical study and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the  and even point out sulfate as an acceptable salt as discussed above. Merrill et al. guide the artisan more specifically to morphine sulfate pentahydrate where it is understood in this art that morphine sulfate is synonymous with morphine hemi(sulfate pentahydrate). Therefore, the ordinary artisan would have a reasonable expectation of success in using morphine hemi(sulfate pentahydrate) in the extended release dosage form of McKenna et al. The amount of active agent is something the ordinary artisan would optimize for the desired patient to be treated. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). Alternatively, McKenna et al. teach and suggest similar dosage amounts for another opioid (oxycodone) which provides a reasonable starting point to adjust the amount of morphine sulfate with a reasonable expectation of success. Furthermore, McKenna et al. teach and suggest testing for bioequivalence to commercial products as discussed above. In order to market the morphine sulfate embodiment dosage form, the artisan would have to demonstrate bioequivalence to a marketed commercial product also containing an equimolar amount of extended release morphine sulfate as suggested by the FDA. How the study is performed is at the discretion of the ordinary artisan in this art. Thus the artisan is motivated to show bioequivalence to a commercial product in order to market their product as taught by the FDA, which would ostensibly mean having Cmax, AUCt, AUCinf max values the same as instantly claimed because those biological parameters must also represent bioequivalent parameters of some commercial product.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the extended release dosage form of McKenna et al., wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 25 mesh (0. 707 mm; 707 microns) sieve or wherein the polyethylene oxide used for preparing the extended release matrix formulation is in the form of polyethylene oxide particles, wherein about 90% or more of the polyethylene oxide particles pass through a 60 mesh (0.250 mm; 250 microns) sieve, as suggested by Shojaee et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. McKenna et al. is directed to making extended release matrix formulation that when subjected to a maximum force of about 196 N or about 439 N in a tablet hardness test, does not break [0323] and are thus very hard. Shojaee et al. guides the artisan to using smaller particle sizes within the ranges instantly claimed because the hardness of the tablets decreased with increasing particle size (Table II). In other words, harder tablets are made with smaller particles such as those that would all 100% pass through the instantly claimed mesh sizes. Therefore, the ordinary artisan would select particle sizes taught by Shojaee et al. in order to obtain the hardest possible extended release matrix formulations of McKenna et al. Alternatively, the Examiner questions whether the particle size has any relevance at all because the polyethylene oxide of McKenna et al. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add the glidant colloidal silicon dioxide in an amount of about 0.1 to about 2.5% by weight, as suggested by Wright et al. and Swarbrick, in the solid oral extended release pharmaceutical dosage form of McKenna et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, McKenna et al. already suggest adding the excipient colloidal silicon dioxide but not the amount. While such the amount of such an excipient is routinely optimized by the ordinary artisan, the art of Wright et al. teach adding lubricants and glidants [0105] where the amount will depend upon the desired characteristic to be achieved [0116] and up to about 50% by weight of the formulation [0145], which means from 0 to about 50% by weight, and overlaps the instantly claimed ranges of a lubricant in an amount of about 0.1 to about 5% by weight of the extended release matrix formulation and/or a glidant in an amount of about 0.1 to about 2.5% by weight of the extended release matrix formulation. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, Swarbrick teach that the most frequently used glidant is colloidal silicon dioxide, which has the added advantage of acting as a moisture scavenger, employed 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant respectfully disagrees with the rejection and solely to advance prosecution Applicant amended claim 91 (page 14 of remarks). Applicant submits that: “the cited combination of references fails to teach or suggest a dosage form as presently claimed wherein inter alia the dosage form is bioequivalent to a commercial extended-release morphine sulfate product containing an equimolar amount of morphine sulfate. None of the cited references, alone or in any alleged combination, teaches or suggests such a dosage form as presently claimed.” (pages 14-15 of remarks). Applicant also asserts that the claimed bioequivalence would not necessarily  One way scientists demonstrate bioequivalence is to measure the time it takes the generic drug to reach the bloodstream and its concentration in the bloodstream in 24 to 36 healthy, normal volunteers. This gives them the rate and extent of absorption or bioavailability of the generic drug, which they then compare to that of the pioneer drug. The generic version must deliver the same amount of active ingredients into a patient's bloodstream in the same amount of time as the pioneer drug.” (FDA; What is Bioequivalence?). Thus, Applicant’s concerns about intensive comparative clinical studies are unfounded.
Applicant characterizes the secondary references. However, the Examiner is relying upon those references as combined in the rejection and not as characterized by Applicant. 
Applicant takes issue with the Office Action’s position of inherency with regard to instant claim 103-107, which are directed to functional properties. However, the Examiner cannot measure those values and it appears that the dosage forms of 

    PNG
    media_image2.png
    387
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    329
    671
    media_image3.png
    Greyscale

Additionaly, the artisan would want bioequivalent values as nearly the same as that of a commercial product and so would optimize the Cmax, AUCt, AUCinf and Tmax to be the same, where the claimed values would appear to be the bioequivalent values for a morphine sulfate extended release commercial product, such that they could market their product. So on the one hand it is obvious to optimize those values so that the artisan can market the product as bioequivalent. On the other hand, it is Applicant’s In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). Respectfully, Applicant’s argument is not persuasive.
Applicant asserts that the Office Action has relied upon Applicant’s claims as a road map in an attempt to reconstruct the claimed dosage form and impermissible hindsight in order to reconstruct the present claims. Respectfully, the Examiner cannot agree. Not only has the Examiner met the newly presented limitation pertaining to bioequivalence but also Applicant has failed to point out which facts where solely gleamed from Applicant’s specification. The Examiner has only relied upon the prior art to avoid hindsight reconstruction. Applicant’s argument is noted but not persuasive. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613